October 15, 2004


Mr. Brock C. Akers
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027
Mr. Don D. Becker
Carroll & Becker
440 Louisiana, Suite 580
Houston, TX 77002

RE:   Case Number:  03-0669
      Court of Appeals Number:  06-02-00041-CV
      Trial Court Number:  98-27760

Style:      DILLARD DEPARTMENT STORES, INC.
      v.
      LYNDON SILVA

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Ms. Linda Rogers |